Citation Nr: 1809970	
Decision Date: 02/15/18    Archive Date: 02/27/18

DOCKET NO.  14-17 000	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an increased rating for chronic prostatitis, currently evaluated as 20 percent disabling prior to October 7, 2016 and as 40 percent disabling from October 7, 2016.

2.  Entitlement to a compensable rating for residuals, fracture, right fourth digit with degenerative arthritis.


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

M. J. In, Counsel


INTRODUCTION

The Veteran served on active duty from November 1978 to January 1993.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an October 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Decatur, Georgia.

During the course of this appeal, the RO issued a December 2016 rating decision, which increased the rating for the chronic prostatitis from 20 percent to 40 percent from October 7, 2016.  As such, the issue on appeal has been recharacterized as listed on the title page of this decision.  See AB v. Brown, 6 Vet. App. 35, 38 (1993) (where a claimant has filed a notice of disagreement as to an RO decision assigning a particular rating, a subsequent RO decision assigning a higher rating, but less than the maximum available benefit, does not abrogate the pending appeal).

The Veteran claims that an earlier effective date of October 22, 2011 is warranted for the grant of the 40 percent rating for chronic prostatitis.  In this regard, the Board observes that the Veteran filed a claim for an increased rating for chronic prostatitis in December 2011.  As the Veteran's claim was received by VA on December 22, 2011, the rating period on appeal is from December 22, 2010, one year prior to the date of receipt of the increased rating claim.  38 C.F.R. 
§ 3.400(o)(2).  Therefore, the issue of whether an increased rating of 40 percent is warranted for his chronic prostatitis prior to October 7, 2016 is already encompassed in the issue currently on appeal.


FINDINGS OF FACT

1.  The Veteran's chronic prostatitis has been manifested by urinary frequency with daytime voiding interval less than one hour, and awakening to void 5 times or more per night.  It is not manifested by urinary leakage requiring the use of an appliance or the wearing of absorbent materials which must be changed more than 4 times per day, or any renal dysfunction.

2.  Residuals, fracture, right fourth digit with degenerative arthritis have been manifested by pain, difficulty gripping objects, and limitation of motion, but no ankylosis has been shown; this disability has not been found to be equivalent to an amputation.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating of 40 percent, but no higher, for chronic prostatitis have been met prior to October 7, 2016.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 4.115a, 4.115b, Diagnostic Code 7527 (2017).

2.  The criteria for a disability rating of in excess of 40 percent for chronic prostatitis have not been met from October 7, 2016.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 4.115a, 4.115b, Diagnostic Code 7527 (2017).

3.  The criteria for a compensable rating for residuals, fracture, right fourth digit with degenerative arthritis have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5227 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

In compliance with the Board's September 2016 remand, the Veteran was provided updated VA examinations in October 2016 to ascertain the current nature and severity of his service-connected disabilities.  These VA examinations were adequate to decide the claims on appeal because the reports provided sufficient detail to determine the current severity of the Veteran's service-connected disabilities.  The VA examiners discussed the history of the Veteran's condition, conducted an examination of the Veteran, and elicited information from the Veteran concerning the functional aspects of his disabilities.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.)  Based on the foregoing, the Board concludes that there has been substantial compliance with its prior remand.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

Disability ratings are determined by the application of the VA's Schedule for Rating Disabilities (Rating Schedule), which is based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C. 
§ 1155; 38 C.F.R. Part 4 (2017).  Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficient to identify the disease and the resulting disability and above all, coordination of the rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21 (2017).

Evaluation of a service-connected disability requires a review of a veteran's medical history with regard to that disorder.  However, the primary concern in a claim for an increased evaluation for service-connected disability is the present level of disability.  While the entire recorded history of a disability is important for more accurate evaluations, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Additionally, in determining the present level of a disability for any increased rating claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.

Chronic Prostatitis

The Veteran's service-connected chronic prostatitis is rated under the provisions of 38 C.F.R. § 4.115b, Diagnostic Code 7527, which provides the criteria for prostate gland injuries, infections, hypertrophy, and postoperative residuals of the prostate gland.  Such disability is to be rated under either voiding dysfunction or urinary tract infection, whichever is predominant.  38 C.F.R. § 4.115b, Diagnostic Code 7527 (2017).

Voiding dysfunction is rated as urine leakage, frequency, or obstructed voiding.  A 20 percent rating is warranted when there is continual urine leakage, post-surgical urinary diversion, urinary incontinence, or stress incontinence, such that the Veteran is required to wear absorbent materials which must be changed less than two times per day.  A 40 percent rating is warranted when the Veteran is required to wear absorbent materials that must be changed two to four times per day.  A 60 percent disability rating is warranted with the use of an appliance or the wearing of absorbent materials that must be changed more than four times per day.

With respect to urinary tract infections, a 10 percent rating is warranted when the infection requires long-term drug therapy with one to two hospitalizations per year and/or requiring intensive management.  A 30 percent rating is warranted for recurrent symptomatic infection requiring drainage/frequent hospitalization (greater, than two times a year), and/or requiring continuous intensive management.  Otherwise, rate as renal dysfunction.

With regard to urinary frequency, a daytime voiding interval between two and three hours or awakening to void two times per night warrants a 10 percent rating.  Daytime voiding interval between one and two hours or awakening to void three to four times per night warrants a 20 percent rating, and daytime voiding interval less than one hour, or awakening to void five or more times per night warrants a 40 percent rating.  38 C.F.R. § 4.115a.

In his December 2011 claim and December 2012 notice of disagreement, the Veteran stated he was having more frequent urinating, less than1 times per hour and awakening to void at least five times per night.  

April 2012 lay statements from the Veteran and his co-workers indicate that the Veteran takes frequent trips to the restroom during work shifts and he has to urinate up to 2 to 3 times an hour and up to 5 times at night.  Two of his co-workers stated that they work with the Veteran as security guard on rotating one-hour shifts, and they observed the Veteran using bathroom before, after, and sometimes during the shifts.

An April 2012 VA examination report reflects that the Veteran's treatment plan included taking continuous medication for chronic prostatitis; he was on long-term drug therapy for recurrent symptomatic urinary tract infections.  He occasionally took antibiotics.  The Veteran had voiding dysfunction due to prostatitis, which caused no urine leakage or obstructed voiding and required no use of an appliance.  The voiding dysfunction caused increased urinary frequency with daytime voiding interval between 1 and 2 hours and nighttime awakening to void 3 to 4 times.  Examination of the prostate was normal.  The examiner found that the Veteran's prostate disability did not impact his ability to work.  

Urology outpatient treatment records from the Martin Army Community Hospital in Fort Benning, Georgia note the Veteran's benign prostatic hyperplasia with urinary obstruction and with other lower urinary tract symptoms in February and June 2012.

During an October 2016 VA examination report, the Veteran reported that over the last few years, he has had increased urinary frequency, urgency and nocturia.  He continued to have difficulty initiating urination.  He had voiding dysfunction which caused urine leakage, requiring the use of absorbent material which must be changed 2 to 4 times per day, but required no use of an appliance.  The voiding dysfunction caused increased urinary frequency with daytime voiding interval between 1 and 2 hours and nighttime awakening to void 3 to 4 times.  The voiding dysfunction caused obstructed voiding with marked hesitancy and slow stream, weak stream, recurrent urinary tract infections secondary to obstruction, post void residuals greater than 150cc, and marked obstructive symptomatology.  The Veteran reported he had been on Uroxatral, Proscar, and Detrol to treat his prostatitis for many years.  On physical examination, the Veteran had a large prostate.  As to the Veteran's prostate disability's impact on his ability to work, he reported that he had to go to bathroom constantly and this interfered with him performing any task that required longer than 45 to 60 minutes to accomplish.

The VA examinations during the rating period note that the Veteran reported urinary frequency of daytime voiding between 1 and 2 hours and nighttime awakening to void 3 to 4 times a night.  However, lay statements from the Veteran and coworkers indicate that his urinary frequency resulted in daytime voiding interval less than one hour and nighttime awakening to void up to5 times per night, on an occasional basis.  Laypersons, the Veteran and his coworkers, are competent to testify to observable symptoms, such as the Veteran's voiding habits.  See Layno v. Brown, 6 Vet. App. 465 (1994).  The Board also has no reason to question the credibility of these statements.  Therefore, resolving any doubt in the Veteran's favor, the Board finds that the criteria for a 40 percent rating for chronic prostatitis are met during the entire rating period under appeal.  

A 40 percent rating is the maximum schedular rating assignable for urinary frequency, and a rating higher than 40 percent is not available for obstructed voiding or urinary tract infection.  A 60 percent rating is available for urinary leakage requiring the use of an appliance or the wearing of absorbent materials which must be changed more than 4 times per day.  However, such manifestations are not shown by the evidence of record.  Both the April 2012 and October 2016 VA examination reports note that the Veteran's voiding dysfunction due to prostatitis did not require use of an appliance.  Voiding dysfunction involving urinary leakage was first shown on the October 2016 VA examination, but it required the use of absorbent material which must be changed no more frequent than 2 to 4 times per day.  See 38 C.F.R. § 4.115(a), Ratings of the genitourinary system-dysfunctions, 4.115(b), Diagnostic Code 7527.

Renal dysfunction has ratings ranging from noncompensable to 100 percent based upon a variety of laboratory findings related to the functioning of the kidneys.  However, the medical evidence of record does not show that the Veteran presently has any symptoms of renal dysfunction.  Accordingly rating the Veteran's disability under these criteria is not warranted.

Fracture Residuals of Right 4th Digit with Degenerative Arthritis

The Veteran's residuals, fracture, right fourth digit with degenerative arthritis have been evaluated as noncompensable pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5227, for ankylosis of this digit.  Under Diagnostic Code 5227, a maximum noncompensable disability rating is warranted where there is favorable or unfavorable ankylosis.

The April 2012 VA examination report reveals that the Veteran's right hand was the dominant hand.  The Veteran reported flare-ups; he stated cold weather and using a hand held scanner at work caused increased pain in the right hand.  On the range of motion testing, the examiner found that there was no limitation of motion or evidence of painful motion for any finger, including the right ring finger.  All the digits had a full range of motion and there was no change in the function with repetition.  There was no tenderness to palpation of the hand.  The motor strength of the hand grip was 5 out of 5.  There was no ankylosis of the fingers.  The examiner found the Veteran's hand disability did not impact his ability to work.  

On x-ray of the right hand, there was minimal distal interphalangeal degenerative change, particularly third, fourth, and fifth digit.  There are degenerative changes of the first carpometacarpal articulation, mild.  There was no fracture or dislocation.  The examiner noted that the Veteran had a fourth phalangeal fracture by history, but it was well-healed, with no evidence of residual fracture line.

Private treatment records dated January 2014 to July 2015 shows the Veteran's complaints of right hand pain.  He also reported stiffness in the fingers in February 2014 and tenderness and trigger finger, with good finger ROM, in July 2015.  

During an October 2016 VA examination, the Veteran reported that over the last few years, his right hand symptoms had become worse, with decreased strength, decreased endurance, and decreased fine motor control over the hand.  He stated that his activities of daily living were not affected and he could do most household activities and yard work; however, the activities, such as writing, drawing, and firing a weapon were difficult.  He was currently taking pain medication.  

The Veteran's right ring finger showed a range of motion with 15 degrees of interphalangeal proximal joint (PIP), 0 degrees of metacarpophalangeal joint (MCP), and 70 degrees of interphalangeal distal joint (DIP).  On examination, pain was noted with finger flexion and extension, which contributed to the functional loss of limited ROM.  The Veteran was able to perform repetitive use testing with at  least three repetitions and there was no additional function loss or ROM loss.  The examiner was unable to opine and would otherwise be speculating to state whether pain, weakness, fatigability, or incoordination could significantly limit functional ability during flare-ups, or when the joint is used repeatedly over a period of time.  Therefore, this examiner cannot describe any such additional limitation due to pain, weakness, fatigability, or incoordination.  Furthermore, such opinion is also not feasible to give degrees of additional ROM loss due to "pain on use or during flare-ups" without speculation.  The motor strength of the right hand grip was 4 out of 5.  There was no ankylosis of the fingers.  

X-ray of the right hand revealed minimal osteoarthritic changes and tiny osteophyte formation throughout the interphalangeal joints, as well as at the first MCP joint and radial aspect of the wrist.  There is normal alignment, with no fracture or dislocation.  As to the Veteran's right hand disability's impact on his ability to work, the examiner noted the Veteran's decreased hand grip and difficulty with fine motor skills and that he would have difficulty with sorting mail, typing, or lifting heavy objects.

After reviewing the claims file, the Board finds that the Veteran is not entitled to a compensable rating for his fracture residuals of right fourth digit.  The objective medical evidence and the Veteran's statements regarding his symptomatology show disability that more nearly approximates that which warrants the assignment of a noncompensable rating.  See 38 C.F.R. § 4.7.  As noted above, he is receiving the maximum evaluation available based on ankylosis of the ring finger.

The Board has considered other potentially applicable Diagnostic Codes to evaluate the Veteran's right hand disability.  Diagnostic Code 5230 provides for a maximum noncompensable disability rating where there is any limitation of motion of the ring finger.  As such, although the October 2016 VA examination shows that the Veteran has limitation of motion in his right ring finger, a higher rating under this diagnostic code is not available.

A Note to Diagnostic Code 5227 states that with ankylosis, the rater should also consider whether an additional rating is warranted for resulting limitation of motion of other digits or interference with overall function of the hand.  38 C.F.R. § 4.71a.  However, there is no evidence of limitation of motion of other digits or interference with overall function of the right hand.  Specifically, the October 2016 VA examiner found that there was no ankylosis resulting in limitation of motion of other digits or interference with overall function of the hand.

A Note to Diagnostic Code 5227 also states that consideration should be given as to whether evaluation as amputation is warranted.  In reviewing the record, the Veteran's right fourth finger disability cannot be considered equivalent to amputation, as he still has his right fourth finger and function in all parts of the finger, even if he does report pain, limited motion, and weakened grip strength.

The issues have been reviewed with consideration of whether staged ratings would be warranted.  While there may have been day-to-day fluctuations in the manifestations of the Veteran's service-connected disabilities, there is no evidence of record that would warrant a rating in excess of those assigned for the Veteran's service-connected chronic prostatitis and fracture residuals of right fourth digit during the rating period on appeal.  See Hart, 21 Vet. App. at 508.

If an exceptional case arises where a rating based on the disability rating schedule is found to be inadequate, consideration of an extraschedular rating commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities will be made.  38 C.F.R. § 3.321(b)(1).  However, an extraschedular analysis is not required in every case.  When extraschedular consideration is not "specifically sought by the claimant nor reasonably raised by the facts found by the Board, the Board is not required to discuss whether referral is warranted."  Yancy v. McDonald, 27 Vet. App. 484, 494 (2017); see also Doucette v. Shulkin, 28 Vet. App. 366, 369-370 (2017) (holding that either the veteran must assert that a schedular rating is inadequate or the evidence must present exceptional or unusual circumstances to raise the extraschedular issue).  Here, neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record. 

As the preponderance of the evidence is against the claims for increased ratings, there is no doubt to be resolved, and ratings greater than those assigned herein for the Veteran's migraine headaches and prostatitis are not warranted.  See 38 C.F.R. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).











	(CONTINUED ON NEXT PAGE)

ORDER

Entitlement to a disability rating of 40 percent, but no higher, for chronic prostatitis is granted prior to October 7, 2016, subject to the regulations governing the award of monetary benefits.

Entitlement to a disability rating in excess of 40 percent for chronic prostatitis is denied from October 7, 2016.

Entitlement to a compensable rating for residuals, fracture, right fourth digit with degenerative arthritis is denied.



______________________________________________
LANA K. JENG
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


